DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Family
	This application is a continuation of PCT/US2019/019004 and parent of CIP Application No. 16/916,208, now U.S. Patent No. 11478427.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation list of at least one absorptive polymer excipients, and the claim also recites a parenthetical recitation of polymethacrylates components denoted by “e.g.” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-28, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/075096A1 (hereafter, “Blaesi ‘096”).
The claims are drawn to a dosage form comprising a drug-containing solid having an outer surface and an internal three-dimensional structural framework of one or more thin structural elements, as further specified by structure and function in the claims.
Regarding claim 1, Blaesi ‘096 teaches solid pharmaceutical dosage forms including a drug-containing solid and a non-drug-containing matrix.  The drug-containing solid includes one or more drug-containing structural elements that are embedded in or attached to the non-drug-containing matrix, and the drug-containing solid is considered to have an outer surface and an internal 3D structural framework (see Abstract and Fig. 5 in particular; see also page 4, lines 19-20; see page 7, lines 27-28 and Blaesi ‘096 claim 24).  The framework may be comprised of thin structural elements (see page 4, lines 15-16) and is considered contiguous with and terminating at said outer surface (see page 6, lines 10-11 and Fig. 5).  The thin structural elements comprise at least an active pharmaceutical ingredient (see page 11, line 25 and page 16, lines 3-4) having high solubility and diffusivity, at least an absorptive polymeric excipient (page 19, lines 25-26, page 4, line 33-page 5, line 5; Blaesi ‘096 claim 25), and at least a hydrophilic surface composition coating material (page 20, line 24, page 20, line 34 – page 21, line 3) wherein these are the same polymers disclosed in the instant application.  Said thin structural elements have segments spaced apart from adjoining segments thereby defining free spaces (see page 6, line 21, see also Fig. 6) which constitute an open pore network (page 11, lines 12-17, see Fig. 3A and Fig 3B, page 17, line 28).  
Further regarding the function in the last three lines of claim 1, while Blaesi ‘096 does not explicitly teach uniform wetting and solid state phase transition characteristics, Blaesi ‘096 appears to teach all claimed components and furthermore illustrates generally uniform structure in the Figures detailed above, and one would have bene motivated to do so to enable uniform wetting and consequently dissolution and concurrent solid to viscous transition as functionally claimed; doing so reasonably would have provided stability for controlled delivery of the pharmaceutical active ingredient and would have been an obvious optimization to achieve the desired controlled delivery end result in according with the teachings of Blaesi ‘096.  For addressing the function recited in the last three lines of claim 1, this rejection is made using obviousness rationale as applied above.
As to claim 2, Blaesi ‘096 teaches immersion in physiological fluid to dissolve or disintegrate the drug-containing solid (see page 16, lines 1-9 and page 19, lines 15-20).
As to claim 3, Blaesi ‘096 teaches swelling indicating expansion properties as claimed (see page 19, line 18; page 18, lines 19-20; page 7, lines 27-28).
As to claims 4-6, Blaesi ‘096 does not expressly teach wherein at least one dimension of the drug-containing solid expands by the factor claimed and/or in the time frame claimed.  Blaesi ‘096 does teach that the drug-containing solid expands while transitioning to a viscous medium (page 18, lines 19-20 and page 19, lines 25-26) wherein PVC, HPMC and other polymer materials are used to make the expandable solid component (see page 20, lines 1-5), the same materials in the instant application.  In view of a product and its properties being inseparable and in view of Blaesi ‘096 as a whole teaching expandable or swellable materials made of the same components in the instant application for the very same purpose, it would have bene obvious to adjust the amount of expandable or swellable materials in order to achieve the desired end result.  One would have been motivated to do so to provide controlled release profile of the active agent thereby enhancing drug administration efficiency.
As to claims 7 and 8, Blaesi ‘096 teaches the components instantly claimed as detailed above, therefore reasonably would have been expected to maintain the same properties upon use since a product and its properties are inseparable.  “Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."
As to claim 9, Blaesi ‘096 teaches the swellable excipient to have a viscosity of less than 500 Pa s and that the non-drug-containign matrix may be solid, liquid, or gas specifically may be solid with specified solubility and diffusivity characteristics.  Accordingly, Blaesi ‘096 teaches parameters from which it would have been obvious to adjust in order to control the solid transition characteristics including viscosity overlapping with the claimed range in order to achieve the desired dissolution and/or disbursement proeprties for controlled release of the drug.
Further regarding claim 10, Blaesi ‘096 specifies time release functionality also to be optimized and a disintegration time less than 45 minutes (see Blaesi ‘096 claim 30; page 6, line 24).
As to claim 11, Blaesi ‘096 teaches an overlapping thickness by teaching thickness greater than 100 micrometrs (see Blaesi ‘096 claim 34; see also page 6, line 19).
As to claim 12, Blaesi’ 096 teaches free spacing greater than 1 micrometer, a range overlapping with the instantly claimed range ( page 6, line 21).
As to claims 13 and 14, Blaesi ‘096 teaches ordered structures with the claimed elements (see page 21, lines 25-32).
As to claim 15, Blaesi ‘096 teaches stacked layers (see page 23, line 33).
As to claims 16 and 17, Blaesi ‘096 teaches elements comprising segments bonded as claimed including diffusion-bonded (see page 23, lines 4-14).
As to claims 18-20, Blaesi ‘096 teaches fibers structured as claimed, including criss-crossed and uniform structures (see page 19, lines 18-22 and Fig. 19).
As to claims 21 and 22, Blaesi ‘096 teaches sheet and bead structures (see page 12, lines 11-12).
As to claims 23-25, Blaesi ‘096 teaches a coating component (see page 13, line 22) including a hydrophilic surface component capable of performing the further claimed function (page 20, lines 23 page 21, line 3) which may be polyethylene glycol (page 20, last line).
As to claims 26 and 27, Blaesi ‘096 teaches free spacing capable of performing the claimed function since a product and its properties are inseparable (page 2, lines 17-22 in particular).
As to claim 28, Blaesi’ 096 teaches HPMC (paragraph bridging pages 4 and 5).
As to claim 31, Blaesi 096 does not teach an example wherein the weight fraction as claimed.  However, Blaesi ‘096 does teach the volume fraction of absorptive polymeric excipient in the 3D structural framework to be greater than 0.1 (page 17, line 22-27).  In view of this teaching as a whole, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the weight fraction concurrently with Blaesi’s volume fraction in order to achieve the desired end result such as polymeric excipient proportion, stability, and ability to carry the desired active agent.  One would have bene motivated to do so in view of Blaesi’s teaching of various volume fractions to be useful in a dosage form for the same or substantially the same purpose.
As to claim 32, Blaesi ‘096 specifies the matrix may be a liquid or a gas which are considered amorphous as claimed, moreover Blaesi ‘096 discusses the diffusion properties of the excipient therby indicating an amorphous character as claimed (page 5, line 16 in particular; see also page 5, line 13).
As to claim 33, Blaesi ‘096 teaches embedded drug particles as claimed (page 21, line 10).
As to claim 34, Blaesi ‘096 describes solid solution (page 30, lines 2-6 and Blaesi ‘096 claim 1).

Claim(s) 29, 30, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/075096A1 (hereafter, “Blaesi ‘096”) as applied to claims 1-28, 31-34 above, and further in view of US 2016/0184230 A1 (hereafter, “Blaesi ‘230).
The teachings of Blaesi ‘096 have been delineated aboe but do not specify the molecular weight of the at least one absorptive polymeric excipient within the instantly claimed range.  Blaesi ‘230 cures this deficiency.  The limitations of claim 36 and 37 have been addressed above particularly in regard to claims 2, 4, 7, 9, 11, 19, 20, and 30.  Further regarding the disentanblement feature of claim 29, Blaesi ‘230 is provided as deteailed below.  Further regarding claims 30 and limitations thereof additionally recited in claims 36 and 37, Blaesi ‘230 is provided as detailed below.
Like Blaesi ‘096, Blaesi ‘230 teaches dosage forms providing good controlled release and mechanical properties in an open, interconnected cell type cellular microstructure that swells in the presence of physiological fluids and conditions (see abstract, in particular).  Blaesi teaches PEG8000 among such excipients (see [0011], [0017]).  Blaesi specifies that the similarly acceptable excipients have an average molecular wegith between 4000 and 100000 g/mol ([0017]) or for instance certain pegs with molecular weight about 1500 g/mol (see [0023], [0125], [0126], [0131], [0136]).  It is noted that these ranges and the exemplified PEG 8000 overlaps with the instnly claimed range given in units of kg/mol.  Blaesi teaches disentanblement of the polyjeric chains following penetration of dissolution medium into the solid matrix which is the same or substantially the same as in Blaesi ‘096 (see Blaesi ‘230, [0147])(limitation of claim 29).
Both Blaesi ‘096 and Blaesi ‘230 are directed to dosage forms comprising a polymeric excipient wherein the dosage form provides controlled release functionality.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the excipients such as PEG 8000 as taught by Blaesi ‘230 for the generically disclosed excipients of Blaesi ‘096, with a reasonable expectation of success.  One would have been motivated to do so in view of Blaesi ‘230’s teachings that controlling the polymer excipient’s molecular weight specifically provides release and viscosity control as well as storage and stability functionality.

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/075096A1 (hereafter, “Blaesi ‘096”) as applied to claims 1-28, 31-34 above, and further in view of US 5,330,763 (hereafter, “Gole” et al.).
The teachings of Blaesi ‘096 have been delineated above.  Blaesi ‘096 does not teach the drug solubility limit recited in claim 35.  Gole cures this deficiency.
Gole teaches delivery matrices prepared by solid-state dissolution wherein the pharmaceutical matrix system are manufactured by solidifying a matrix composition dissolved or dispersed in a first solvent and subsequently contacting the solidified matrix with a second solvent that is substantially miscible with the first solvent, etc. (see abstract, in particular).  Gole’s dosage forms are porous and encompass an active agent of specified solubility character under physiological conditions (see Gole claim 1).  For instance, Gole exemplifies the active agent which is meclizine which inherently has a solubility of about 0.1 g/L under ambient conditions (see column 12, line 39; see Example 9 in particular).
Both Blaesi ‘096 and Gole are directed to porous matrix-containing dosage forms for the controlled release of an active agent.  It would have been prima facie obvious to one of ordinary skill in the art to select meclizine as taught by Gole in an example as the generically disclosed drug in Blaesi ‘096, with a reasonable expecatation of success.  One would have been motagivted to do so based on Gole’s disclosure and exemplification of this particular active agent to be one desirably delivered from a very similar dosage form to achieve the known desired drug effects of this agent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617